ALLSTATE LIFE INSURANCE CO.               )
                                          )
      Plaintiff,                          )
                                          )
VS.                                       )   Appeal No.
                                          )   01-A-01-9611-CH-00504
ELIZABETH BARBER, in her                  )
individual capacity and as    )
Special Administratrix of the             )   Davidson Chancery
Estate of Raymond Joe Barber,             )   No. 95-2713-I
                                          )
      Defendant/Appellee,                 )
                                          )                       FILED
TORI L. HOLLINGSWORTH, in her             )
individual capacity,                      )                       April 23, 1997
                                          )
      Defendant/Appellant.                )                   Cecil W. Crowson
                                                             Appellate Court Clerk

                   COURT OF APPEALS OF TENNESSEE
                    MIDDLE SECTION AT NASHVILLE

APPEALED FROM THE CHANCERY COURT OF DAVIDSON COUNTY
AT NASHVILLE, TENNESSEE

THE HONORABLE IRVIN H. KILCREASE, JR., CHANCELLOR



BRYAN HOWARD
HOLTON, HOWARD & GOODMAN
424 Church Street
Nashville, Tennessee 37219

PAUL S. DAVIDSON
CHARLES W. COOK, III
STOKES & BARTHOLOMEW, P.A.
424 Church Street
Nashville, Tennessee 37219
      Attorneys for Defendant/Appellee

ROBERT J. NOTESTINE, III
104 Woodmont Boulevard
Suite 115
Nashville, Tennessee 37205
       Attorney for Defendant/Appellant


                         AFFIRMED AND REMANDED


                                              BEN H. CANTRELL, JUDGE

CONCUR:
LEWIS, J.
KOCH, J.
                                 OPINION


              This case involves the interpretation of a form designating the appellant

as the beneficiary on a life insurance policy. The trial court held that the appellant

took the policy proceeds as the executor of the decedent’s estate and not as the sole

beneficiary. We affirm.



                                           I.



              Raymond Joe Barber died on March 1, 1995 owning a $500,000 life

insurance policy. In the sixteen months prior to this death, Mr. Barber changed the

beneficiaries on the policy four times.         The final changes named “Tori L.

Hollingsworth, Executor of Estate, 100%” as the primary beneficiary and “Estate” was

named as the contingent beneficiary.



              Mr. Barber’s will named Tori L. Hollingsworth as the executor of his

estate and divided his estate as follows: fifty percent to Tori L. Hollingsworth, and

twenty-five percent each to his daughter, Elizabeth Barber, and his sister, Cecilia

Peterson. After Mr. Barber’s death, the insurance company got adverse claims from

Tori Hollingsworth and Elizabeth Barber and filed a bill of interpleader in the Chancery

Court of Davidson County. The chancellor held that the designation of beneficiary

was unambiguous and refused to consider any extrinsic evidence. He granted

summary judgment to Ms. Barber on her claim that the insurance proceeds belonged

to her father’s estate.




                                         -2-
                                          II.



              We agree that the proceeds of the insurance policy belong to Mr.

Barber’s estate -- whether we consider the extrinsic evidence or not. Looking at the

four corners of the beneficiary designation, the decedent’s intent to have the policy

proceeds paid to his estate seemed to be clearly established. Designating “Tori L.

Hollingsworth, Executor of Estate, 100%” as the primary beneficiary and his “estate”

as the contingent beneficiary leaves little room for speculation. This case is the

reverse of Peeler v. Doster, 627 S.W.2d 936 (Tenn. 1982), where the Supreme Court

said:

              When a beneficiary is named by name but words of
              relationship are then added which are false, it is generally
              held that the words of relationship are merely matters of
              description and that the specified relationship is not a
              condition that must be satisfied to enable the beneficiary
              to receive the proceeds of the insurance.

See 5 Couch on Insurance § 28:9 (2d ed. 1960). In this case, the designation was

accurate and described a status and not just a relationship.



              If, however, we consider the extrinsic evidence we are led to the same

conclusion. As part of her motion for summary judgment Ms. Barber filed the

deposition of Mark Weakly, the Allstate agent who witnessed the beneficiary change.

He testified that Mr. Barber expressed a clear intent to make the insurance proceeds

payable to his estate. He wanted to make sure that his daughter was taken care of --

which he had accomplished by providing in his will that she would take twenty-five

percent of his estate.



              On the other hand, Ms. Hollingsworth did not offer any admissible

evidence to contradict Ms. Weakley’s testimony. She relied on an unsigned list of

instructions purportedly given to her by an agent of Mr. Barber’s company after his

death and an unauthenticated financial statement bearing Mr. Barber’s signature. In

the financial statement under the heading of “Insurance” the Allstate policy is listed

                                         -3-
with Tori Hollingsworth shown as the beneficiary without any limiting words or

describing her as his executor.



             These documents, however, are not admissible in the form they were

presented to the court. There is no evidence of their authenticity. See Rule 901,

Tenn. R. Evid. Therefore they cannot be considered for Rule 56 purposes and they

do not raise a genuine issue of material fact. See Rule 56.05, Tenn. R. Civ. Proc.



             The judgment of the court below is affirmed and the cause is remanded

to the Chancery Court of Davidson County for any further proceedings that may

become necessary. Tax the costs on appeal to the appellant.




                                        _________________________________
                                        BEN H. CANTRELL, JUDGE



CONCUR:




_______________________________
SAMUEL L. LEWIS, JUDGE




_______________________________
WILLIAM C. KOCH, JR., JUDGE